Exhibit 10.17

Exclusive Territory Distribution Agreement

This agreement (the “Agreement”) is entered into as of May 29, 2009 (the
“Effective Date”), by and between Mineral Sciences, LLC (hereinafter known as
“MSI”) with principal offices located at, 7915 NW 111th Way, Parkland, FL 33076.
and XenaCare Holdings (hereinafter known as “XenaCare”) with principal offices
located at 14000 Military Trail, Suite 104, Delray Beach, Florida, 33484. The
parties are sometimes referred to collectively herein as the “Parties” and
individually as a “Party.”

1.

APPOINTMENT.  MSI hereby appoints XenaCare as MSI’s Exclusive US Distributor and
grants XenaCare the right to sell (product name TBD) as described in Attachment
1 (the "Product") in the United States (the "Territory") on the terms and
conditions hereinafter set forth; provided, however, that in the event XenaCare
does not meet the performance standards set forth in paragraph 3.03 of this
Agreement, MSI reserves the right to cancel this Appointment. Under such
condition, XenaCare may continue sale of the Product provided by MSI but will
not retain any exclusive Territorial rights.

1.01 MSI also reserves the sole right to market the Product outside of the US.
MSI further agrees to direct all inquiries from the Territory to XenaCare.

1.02 In the event that XenaCare has the opportunity to market or distribute the
Product outside of the Territory, they will inform MSI of this opportunity and
will reserve first rights to market in the new areas. If MSI has already
contracted another exclusive distributor in this new Territory, XenaCare would
then deal directly with that Distributor; thus honoring the contractual
exclusivity in the new Territory.

 

2.

XENACARE'S DUTIES.  XenaCare agrees to use its best efforts in marketing the
Product in the Territory. In order to develop the full sales potential of the
Territory, XenaCare agrees that it will perform at its expense the following
duties to MSI's satisfaction:

2.01 PROMOTION AND MARKETING. XenaCare thru third party associates will engage
in or arrange sales promotion activities in the Territory by means reasonably
calculated to reach current and potential customers to include but not limited
wholesale to retail outlets, direct retailing, television and radio (infomercial
sales) and internet related sales specific to the Territory.

 

2.02 INVENTORY. After initial trial orders, XenaCare thru third party associates
will purchase and maintain an inventory of Products adequate to service customer
requirements in the Territory.

2.03 COORDINATION. XenaCare will coordinate its sales efforts with MSI. To this
end, XenaCare will (a) effectively and promptly follow up leads and referrals
MSI provides; (b) convey to MSI any information which may be of value to MSI
that may come to XenaCare's attention concerning market conditions, competition,
pricing, etc.

 

2.04 GENERAL CONDUCT. The Parties will at all times conduct their businesses in
a manner as will reflect favorably on each other and on the Product, and will
not engage in any deceptive, misleading, illegal, or unethical business
practice. XenaCare specifically agrees to avoid making claims of efficacy
against certain diseases, or any other claim or selling technique which is
improper or illegal under Law.

 

2.05 RECORD KEEPING. XenaCare shall establish and maintain records of its sales
in sufficient detail to permit identification and destination of each of the
Products sold by XenaCare.




3.

PURCHASE OF PRODUCTS

 

3.01 PURCHASE ORDERS. In order to purchase the Products XenaCare shall deliver
to MSI a purchase order (by telephone, online, or by other reasonable and
mutually accepted method) specifying in reasonable detail the types, and
quantities, of the Products ordered. No purchase order shall be binding upon MSI
until accepted (by telephone, online, or by other reasonable and mutually
accepted method) by MSI. All purchase orders must assume a minimum six-week lead
time for product production.





--------------------------------------------------------------------------------

3.02 PRICES. The prices and minimum order quantities for each of the Products
applicable to XenaCare are shown in Attachment 1. All prices for Product will be
quoted FOB point of manufacture or XenaCare designee per individual Purchase
Order. Because the cost of raw materials, packaging and labor are subject to
change at any time, all such prices and minimum order quantities are subject to
change by MSI at its sole discretion on thirty (30) days' written notice, and
any such change shall apply to purchase orders MSI receives after the effective
date thereof.

3.03 MINIMUM PERFORMANCE STANDARDS. In order for XenaCare to remain an Exclusive
Distributorship from MSI in the Territory, XenaCare shall order and pay for
Products having a minimum aggregate net price (not including freight, insurance,
duties or taxes, and reduced by returns and allowances) Three Hundred Thousand
US dollars (USD $300,000.00) in each three (3) month period, beginning six (6)
months commencing on September 1, 2009. If XenaCare does not meet the
performance standards set forth in this paragraph 3.03, MSI shall have the right
to renegotiate or terminate the Appointment created under this Agreement.  

4.

TERM AND RENEWAL; TERMINATION

4.01 TERM AND RENEWAL. The term of this Agreement shall be for a period of five
years from the effective date hereof and shall be renewed automatically for
consecutive five-year renewal terms unless and until this Agreement is
terminated pursuant to Section 3.03 or 4.02

4.02 TERMINATION FOR DEFAULT. Any material breach of this Agreement by either
party shall constitute a default if not cured within twenty (30) days after
written notice of such breach is given. Upon unresolved default by either party,
the other party may terminate this Agreement on ten (10) days' written notice
only through recognized written communication (certified mail, email with
delivery recipient receipt or hand delivered letter).  

                                                                        

4.03 EFFECT OF TERMINATION. Upon termination, XenaCare shall lose any exclusive
Territorial Rights in the Territory, and neither party shall have any further
rights against the other except for money owed and such other rights as by their
nature must survive termination of the Agreement.  

5.

SALES MATERIALS, TRADEMARKS, AND MARKINGS

 

5.01 SALES MATERIALS. Both parties to this Agreement will make a best effort to
aid the other in maintaining legal, complete and effective marketing material,
however, XenaCare shall be fully responsible for compliance, production and
supply of all marketing and sales material as required by law in the Territory.
 

5.02 PRODUCT LABELS.  If requested by XenaCare for specific and designated
markets MSI will supply products to XenaCare with appropriate product labels
providing information in compliance with the applicable laws and regulations of
Territory.  

6.

TERMS AND CONDITIONS

6.01 SHIPMENT. Products shall be available for will call pick-up within five
business days of a purchase order delivery date. All shipments hereunder will be
made in MSI's standard shipping packages to XenaCare at XenaCare's address as
instructed in each Purchase Order. Title and risk of loss to the Products
purchased under this Agreement shall pass to XenaCare upon delivery thereof to
the carrier or warehouse as so designated by XenaCare.

 

6.02 ACCEPTANCE. XenaCare shall inspect all Products promptly upon receipt
thereof at the shipping destination and may reject any goods which fail in any
significant respect to meet XenaCare's acceptance specifications. Products not
rejected by written notice to MSI within twenty (20) days of receipt shall be
deemed to have been accepted. Rejected Products shall be returned freight
prepaid to MSI ten (10) days of the date on which MSI authorizes return. As
promptly as possible, but not later than thirty (30) days after receipt by MSI
of properly rejected goods, MSI shall replace said properly rejected goods. MSI
will prepay transportation charges back to XenaCare and shall reimburse XenaCare
for any costs of transportation incurred by XenaCare in connection with the
return to MSI of properly rejected goods; otherwise, XenaCare shall pay
transportation charges in both directions.

6.03 PAYMENT. Payment for products shall be made in U.S. dollars as follows:

- 25% payment upon product delivery

- Net 30 terms for the remaining 75% from date of delivery

6.03 TAXES. XenaCare shall bear all applicable federal, prefectural, municipal,
and other government taxes (such as sales, use, value added, or any similar
taxes); all customs duties, imposts, and similar charges; and all personal
property taxes assessable on the Products after delivery to XenaCare or its
assign(s).





--------------------------------------------------------------------------------

6.04 WARRANTY. MSI warrants to XenaCare for a period of one- hundred-eighty
(180) days from the date of original shipment to XenaCare that the Products
delivered by MSI to XenaCare pursuant to this Agreement shall be free from
defects in materials and workmanship. MSI's obligation under this warranty is
limited to replacing the Products that within the warranty period are returned
to MSI and that are found by MSI to be defective in proper usage. XenaCare shall
prepay transportation charges to MSI's factory. If returned Products are
replaced under terms of this warranty, MSI will prepay transportation charges in
both directions.

THE FOREGOING WARRANTIES ARE IN LIEU OF ALL WARRANTIES, EITHER EXPRESSED OR
IMPLIED, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, AND OF ANY OTHER OBLIGATION ON THE PART OF
COMPANY.

6.05 INSURANCE AND LIMITATION OF LIABILITY. Each of the parties hereby warrants
that it has Product Liability Insurance sufficient to cover any and all claims
that may arise related to their activities under this Agreement. Coverage is
warranted to be at least the industry standard of $5,000,000 in the aggregate.

7.

MISCELLANEOUS

7.01 INDEPENDENT CONTRACTOR. XenaCare is an independent contractor and not an
agent or employee of MSI, and will not hold itself out as, or give any person
reason to believe that it is, an agent or employee of MSI. As an independent
contractor, XenaCare will not make any representations or warranties of any kind
on behalf of MSI. XenaCare agrees to indemnify and hold MSI harmless from and
against any and all claims, liabilities, and damages arising out of breach of
this provision by, or otherwise attributable to any act or omission of,
XenaCare, its agents or employees.

7.02 ASSIGNMENT. It is understood that XenaCare will be sub-licensing this
agreements authority and obligations to associate organization/individuals in
the Territory.

7.03 NO WAIVER. Failure by either party to this Agreement at any time or from
time to time to enforce any of the provisions of this Agreement shall not be
construed to be a waiver of such provision or of such party's right to
thereafter enforce each and every provision hereof.

7.04 GOVERNING LAW. The rights and obligations of the parties under this
agreement shall be governed by the laws of the State of Florida, United States
of America, excluding its conflict of laws principles.

7.05 NEGOTIATIONS. In the event questions arise regarding the interpretation or
performance of this Agreement, the parties agree to cooperate in resolving such
questions through good-faith negotiations.

7.06 ARBITRATION. All disputes, controversies, claims or differences which may
arise between the Parties hereto, out of or in relation to or in connection with
this Agreement, and which are not successfully resolved through good faith
negotiations as described in 7.05 above, shall be finally settled by
arbitration. The place of arbitration shall be Florida and the award rendered by
the arbitrator(s) shall be final and binding upon the Parties.

7.07 LANGUAGE. This Agreement is in the English language only, which language
shall be controlling in all respects, and all versions hereof in any other
language shall be for accommodation only and shall not be binding upon the
parties hereto. All formal notices made or given pursuant to this Agreement
shall be in the controlling language.

7.08 CONFIDENTIAL INFORMATION. Both Parties agree not to disclose to any person
outside of its employ or use for any purpose other than to fulfill its
obligations under this Agreement, any information concerning customers or
markets outside the Territory or the composition, formula, or development of any
of the Product which is disclosed in confidence and which is not otherwise
publicly available. The foregoing obligation as to confidentiality and non-use
shall survive any expiration or termination of this Agreement. Additionally,
this Agreement is considered a confidential document and may not be distributed
outside the parties.

7.09 FORCE MAJEUR. If the performance of this Agreement or any obligation under
this Agreement, except the making of payments, is prevented, restricted, or
interfered with by reason of fire, flood, earthquake, explosion, or other
casualty or accident, strikes or labor disputes, inability to procure parts,
supplies, or power, war or other violence, any law, order, proclamation,
regulation, ordinance, demand, or requirement of any government agency, or any
other act or condition whatsoever beyond the reasonable control of the affected
party, the party so affected, upon giving prompt notice to the other party, is
excused from performance to the extent of the prevention, restriction, or
interference;





--------------------------------------------------------------------------------

provided, however, that the party affected must take all reasonable steps to
avoid or remove the causes of nonperformance and must resume performance under
this Agreement with dispatch whenever the causes are removed.

7.10 ENTIRE AGREEMENT. This Agreement supersedes and cancels all prior
agreements, if any, between the parties and shall not be amended, altered, or
changed except by a written agreement signed by both parties.

7.11 HEADINGS. The section headings used in this Agreement are for convenience
only and are not a part of this Agreement and do not in any way limit or amplify
the terms and provisions of this Agreement.

7.12 NOTICES. All notices hereunder shall be in writing and shall be sent by
courier services or by registered or certified air mail and by First Class Mail,
postage prepaid, to the parties hereto at their respective addresses specified
herein, subject to the right of either party to change its address by written
notice.

7.13 COUNTERPARTS. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.








--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the Effective Date.

Rik J. Deitsch (MSI – Mineral Sciences, LLC)

By: /s/ Rik J. Deitysch , Director

Date: May 29, 2009

XenaCare Holdings, Inc.

By: /s/ Frank Rizzo

President

Date: May 29, 2009



